Riddick, J. The only question in this case is a question of costs in a contest of an election for the removal of a county seat. After the decision of the case a motion was made to retax. costs of the contest of the election in Buck Range Township, and the court retaxed the costs, and refused to allow contestee’s costs of witnesses in that township on the ground that the validity of the election had been fully established before the depositions of these witnesses were taken. He also refused to allow costs of copying stenographer’s short-hand notes. As the validity of the election of that township was challenged by the contestants, and as its regularity was not conceded until after these depositions were taken, we think the contestees had the right to take these depositions, and are entitled to their costs. There is no provision in the statute for costs of copying stenographer’s notes, and that item of costs, amounting to thirty dollars, was properly disallowed. Judgment reversed and cause remanded with an order to enter judgment accordingly.